Per CURIAM. —
This is an appeal from the judgment alone and under section 4818, Revised Statutes, brings up the judgment-roll and all bills of exceptions or any statement of the case upon which the appellant relies. The transcript in this case contains the pleadings, judgment and notice of appeal; also what purports to be a certified copy of the judgment-roll from the circuit court of the United States, within and for the district of Idaho, in the ease of the United States v. James I. Crutcher et al., and the motion made by the defendants in this *262case for a nonsuit. At the hearing in this case counsel for defendants moved to strike from the transcript all that portion of the transcript containing the judgment-roll from the United States circuit court. The motion is based upon the ground that this matter has no place in the transcript; that it is not incorporated in any bill of exceptions or statement, and that it cannot therefore be considered in this court. In reply thereto counsel for appellant relies upon a stipulation attached to the transcript which is as follows:
“It is hereby stipulated between counsel for the respective parties in this case that the same shall be heard before the supreme court at the May term thereof upon this transcript, all questions of time of service being hereby waived.
“May 6, 1904. . “JO. W. HUSTON,
“Attorney for Appellant.
“HAWLEY, PUCKETT & HAWLEY,
“Attorneys for Kespondent.”
It will be observed that this stipulation amounts to nothing more than an agreement that the case shall be heard at this present term upon the transcript to which such stipulation is attached. If it were contended that this stipulation takes the place of a certificate from the trial judge settling a bill of exceptions or statement, that contention would be fully met by Meinart v. Snow, 3 Idaho, 112, 27 Pac. 677, and Van Meter v. Squibb, 9 Idaho, 160, 72 Pac. 884. In the former case it was held by this court'that a bill of exceptions cannot be considered on appeal unless it has been signed and certified by the trial judge. In the latter case it was held that the attorneys in the case cannot settle a statement on motion for a new trial by joining in a stipulation or certificate thereto, but that it must also be certified by the trial judge. In this case the judgment recites that, “Witnesses upon the part of the plaintiff were sworn and examined and documentary evidence introduced and plaintiff rested his case.” Now, there is nothing in this record which shows or tends to show of what the documentary evidence introduced consisted nor what evidence was given by the wit*263nesses. It is not even shown by this record that the judgment-toII from the United States circuit court was introduced in evidence in the trial of this case. In short, there is no bill of exceptions or statement in the record. The motion to strike out what purports to be a certified copy of the judgment-roll commencing at the top of page 15 of the transcript and ending on page 29 thereof, is sustained. This leaves the case here upon the pleadings and judgment. The judgment is regular upon its face, and not being advised as to what was the class or character of evidence introduced by the plaintiff, we are not prepared to say that the trial court erred in granting the non-suit. The judgment will therefore be affirmed, and it is so ordered. Costs are awarded to the respondents.